Dismissed and Opinion filed September 26, 2002








Dismissed and Opinion filed September 26, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00588-CV
____________
 
CHARLES L. MCCALLISTER, Appellant
 
V.
 
RIVINGTON TOWNHOMES ASSOCIATION, INC. AND KRJ
MANAGEMENT, INC., Appellees
 

 
On
Appeal from the 270th District Court
Harris
County, Texas
Trial
Court Cause No. 01-00071
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed May 6, 2002.
On September 20, 2002, appellant filed a motion to dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed September 26, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).